FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES CO URT O F APPEALS
                                                                 October 11, 2007
                                                     Elisabeth A. Shumaker
                               TENTH CIRCUIT             Clerk of Court



 JAM ES K. COOPER,
                                                         No. 07-6179
                 Petitioner - A ppellant,
          v.                                              W .D. Okla.
 JUSTIN JONES, Director,                         (D.C. No. 06-CV -1415-HE)

                 Respondent - Appellee.




               OR DER DENY ING CERTIFICATE O F APPEALABILITY
                        A ND DISM ISSIN G A PPLIC ATIO N


Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges.




      James K. Cooper (Cooper) pled guilty to several drug and theft-related

charged in M arch 2005. He was sentenced to four 10-year terms and a one-year

term for his convictions. Cooper did not seek post-conviction relief in state court

until M ay 18, 2006, which was denied as untimely. The state court’s denial was

subsequently affirmed by the O klahoma Court of Criminal Appeals. Cooper,

appearing pro se, 1 then filed his Petition for a W rit of Habeas Corpus pursuant to

28 U.S.C. § 2254 on December 21, 2006, in the United States District Court for


      1
       Pro se pleadings are liberally construed. Ledbetter v. City of Topeka,
Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).
the W estern District of Oklahoma. The petition was dismissed due to untimely

filing. Cooper’s argument for equitable tolling was specifically discussed and

rejected by the district judge.

      Cooper moved for leave to proceed in forma pauperis (ifp) on appeal and

applied for a Certificate of Appealability (COA). The district court granted his

ifp request, but denied a COA.

      Cooper renews his request for a COA application in this Court. See 28

U.S.C. § 2253(c)(1)(A ); F ED . R. A PP . P. 22(b)(1). A COA is a jurisdictional

prerequisite to our review. M iller-El v. Cockrell, 537 U.S. 322, 336 (2003). W e

will issue a CO A only if Cooper makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make this show ing, he must

establish “reasonable jurists could debate whether . . . the petition should have

been resolved [by the district court] in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

M cDaniel, 529 U.S. 473, 484 (2000) (internal quotations and citations omitted).

In his application, Cooper argues the merits of his § 2254 petition, but does not

address the reason it w as dismissed – untimeliness.

      W e have carefully reviewed Cooper’s arguments and agree with the district




                                         -2-
court. His petition is barred by the time limitations set forth in 28 U.S. C.

§ 2244(d)(1) and is not subject to equitable tolling.

      W e D EN Y Cooper’s application for a COA and DISM ISS the appeal.

                                                ENTERED FOR THE COURT


                                                Terrence L. O’Brien
                                                Circuit Judge




                                          -3-